[DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS

                 FOR THE ELEVENTH CIRCUIT
                                                         FILED
                                               U.S. COURT OF APPEALS
                   ________________________      ELEVENTH CIRCUIT
                                                      June 26, 2007
                    Nos. 06-13702 & 06-15006      THOMAS K. KAHN
                     Non-Argument Calendar              CLERK
                   ________________________

                        D. C. Docket Nos.
          06-00076-CV-T-24TBM & 06-00076-CV-T-30-TBM

SHEET METAL WORKERS’ INTERNATIONAL
ASSOCIATION LOCAL 15, AFL-CIO,

                                                   Plaintiff-Appellee,

                            versus

LAW FABRICATION, LLC,

                                                Defendant-Appellant.


                   ________________________

                    Nos. 06-16185 & 07-10356
                     Non-Argument Calendar
                   ________________________

                        D. C. Docket No.
                    06-00565-CV-T-30-TGW
LAW FABRICATION, LLC,
a Florida limited liability corporation,

                                                               Plaintiff-Appellant,

                                           versus


LOCAL 15 OF THE SHEET METAL WORKERS
INTERNATIONAL ASSOCIATION, AFL-CIO,

                                                              Defendant-Appellee.

                           ________________________

                   Appeals from the United States District Court
                        for the Middle District of Florida
                         _________________________

                                   (June 26, 2007)

Before ANDERSON, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

      In this consolidated appeal, Law Fabrication, LLC (“Law Fabrication”)

challenges the enforcement of an interest arbitration award in favor of Sheet Metal

Workers’ International Association Local 15 (“Local 15”). Law Fabrication had a

collective bargaining agreement with Local 15, which provided that if negotiations

for a new agreement became deadlocked, the parties would submit the dispute to

binding arbitration. Local 15 obtained an arbitration award pursuant to this clause



                                             2
and brought suit in federal district court to enforce the new agreement.

Meanwhile, Law Fabrication brought an action in state court, seeking to vacate the

award. Local 15 removed that action to federal court. The district court enforced

the award and awarded contractual attorney’s fees to Local 15. Law Fabrication

has appealed all of those decisions.

      We first consider the district court’s enforcement of the arbitration award.

“On an appeal of a district court’s decision to confirm or vacate an arbitration

award, we review the district court’s resolution of questions of law de novo and its

findings of fact for clear error.” Rintin Corp. S.A. v. Domar, Ltd., 476 F.3d 1254,

1258 (11th Cir. 2007). The district court had jurisdiction over Local 15’s

enforcement suit under section 301 of the Labor Management Relations Act. 29

U.S.C. § 185(a). Section 301 gives federal courts jurisdiction to enforce

arbitration awards made pursuant to collective bargaining agreements. Dist. No.

1–Marine Eng’rs Benefit Ass’n v. GFC Crane Consultants, Inc., 331 F.3d 1287,

1290 (11th Cir. 2003).

      When a party brings suit to enforce an arbitration award, the key issue is

whether the parties are bound by an enforceable arbitration agreement. Klay v.

United Healthgroup, Inc., 376 F.3d 1092, 1109 (11th Cir. 2004) (“[U]nless an

arbitration agreement otherwise stipulates, a court is empowered only to determine

                                          3
the ‘substantive’ issue of arbitrability.”); GFC Crane Consultants, 331 F.3d at

1290. Once the court determines that the issue is arbitrable, its “review of a labor

arbitration award is limited to a determination of whether an award is irrational,

whether it fails to draw its essence from the collective bargaining agreement or

whether it exceeds the scope of the arbitrator’s authority.” Osram Sylvania, Inc. v.

Teamsters Local Union 528, 87 F.3d 1261, 1263 (11th Cir. 1996). In the absence

of one of those defects, the court must defer to the arbitrator’s decision, and may

not review the merits of the award. See United Paperworkers v. Misco, Inc., 484
U.S. 29, 38, 108 S. Ct. 364, 371 (1987) (“[A]s long as the arbitrator is even

arguably construing or applying the contract and acting within the scope of his

authority, that a court is convinced he committed serious error does not suffice to

overturn his decision.”); Osram, 87 F.3d at 1263.

      In the instant case, Local 15 sought arbitration pursuant to an interest

arbitration clause, which allows an arbitrator to impose new collective bargaining

terms on the parties when certain contractual conditions are met. Interest

arbitration clauses are generally enforceable, except when the clause itself was a

product of interest arbitration. Sheet Metal Workers Local 57 Welfare Fund v.

Tampa Sheet Metal Co., 786 F.2d 1459, 1461 (11th Cir. 1986).

      The original CBA between Local 15 and Law Fabrication contained an

                                          4
enforceable interest arbitration clause. The CBA provides, in relevant part:

      Effective Date & Duration
      Section 1. This Agreement and Addendum attached hereto shall
      become effective on the first day of May 2001, and remain in full
      force and effect until the last day of June 30, 2004 and shall continue
      in force from year to year thereafter unless written notice of
      termination is given not less than ninety (90) days prior to the
      expiration date. In the event such notice of termination is served, the
      Agreement shall continue in force and effect until an impasse in
      negotiations is reached.
      ...
      The 1991 standard form of union agreement and all addenda in place
      at the commencement of this agreement shall be part of this
      agreement provided they do not conflict with any of the provisions of
      this agreement.

Then, the Standard Form of Union Agreement (“SFUA”), attached to the main

agreement and signed separately by Law Fabrication, provided:

      Article 10
      Section 8. In addition to the settlement of grievances arising out of
      interpretation or enforcement of this Agreement as set forth in the
      preceding sections of this Article, any controversy or dispute arising
      out of the failure of the parties to negotiate a renewal of this
      Agreement shall be settled as hereinafter provided:
      (a) Should the negotiations for a renewal of this Agreement of [sic]
      negotiations regarding a wage/fringe reopener become deadlocked in
      the opinion of the Union representative(s) or of the Employer(’s)
      representative(s), or both, notice to that effect shall be given to the
      National Joint Adjustment Board.
      ...
      The dispute shall be submitted to the National Joint Adjustment
      Board pursuant to the rules as established and modified from time to
      time by the National Joint Adjustment Board. The unanimous
      decision of said Board shall be final and binding upon the parties,

                                         5
      reduced to writing, signed and mailed to the parties as soon as
      possible after the decision has been reached. There shall be no
      cessation of work by strike or lockout unless and until said Board
      fails to reach a unanimous decision and the parties have received
      written notification of its failure.
      ...
      (d) Unless a different date is agreed upon mutually between the
      parties or is directed by unanimous decision of the National Joint
      Adjustment Board, all effective dates in the new agreement shall be
      retroactive to the date following the expiration date of the expiring
      agreement.

      This part of the SFUA contains a standard interest arbitration clause. It

provides that when negotiations about a new CBA become deadlocked (in the

opinion of either Local 15 or Law Fabrication), the dispute is to be referred to the

National Joint Adjustment Board (“NJAB”). The NJAB is then empowered to

impose a new agreement. Only if the NJAB fails to reach a unanimous decision

does Local 15 have the option to strike.

      Local 15 and Law Fabrication began negotiating a new CBA before June

30, 2004. Law Fabrication declared an impasse on September 8, 2004. Local 15

informed Law Fabrication that it was submitting the dispute to the NJAB, and on

June 6, 2005 initiated an action before the NJAB. Law Fabrication received notice

of the hearing and an opportunity to appear and testify. Law Fabrication argued in

writing that Local 15’s submission to arbitration was untimely, but did not attend

the hearing. The NJAB issued its unanimous decision on September 15, 2005,

                                           6
imposing a new CBA on Law Fabrication and Local 15. The original CBA plainly

gave the NJAB the authority to arbitrate this dispute. As a result, it was arbitrable,

and the NJAB’s decision must be enforced.

      Law Fabrication’s attempts to escape the plain language of the interest

arbitration clause are unavailing. First, Law Fabrication argues that when the

CBA expired on September 8, 2004 (when Law Fabrication declared an impasse),

the interest arbitration clause expired with it, and the NJAB therefore had no

authority to arbitrate this dispute or impose a new CBA. This argument is

foreclosed by precedent. In Sheet Metal Workers Local 57 Welfare Fund v.

Tampa Sheet Metal Co., 786 F.2d 1459 (11th Cir. 1986), we dealt with a nearly

identical interest arbitration clause. The union filed for arbitration the day after

the CBA expired. We held that the obligation to arbitrate survived the expiration

of the contract. Id. at 1461. The obligation to arbitrate therefore similarly

survived the expiration of the CBA between Local 15 and Law Fabrication.

      Notably, Law Fabrication’s interpretation of the agreement conflicts with its

plain language. The agreement states that “all effective dates in the new

agreement [imposed by the NJAB] shall be retroactive to the date following the

expiration date of the expiring agreement.” If the interest arbitration requirement

did not survive the expiration of the CBA, the need for retroactivity would never

                                           7
arise, and this language would be superfluous. See Tampa Sheet Metal, 786 F.2d

at 1461 (enforcing clause after expiration in part because of “the provision for

retroactive dates”). Moreover, because the CBA expires when an “impasse” is

reached, while the obligation to arbitrate does not arise until “deadlock,” Law

Fabrication’s interpretation of the agreement would render the obligation to

arbitrate virtually meaningless, and must be rejected.

      It is not unusual for an arbitration clause to extend beyond the technical

expiration date contained in a CBA. See, e.g., Nolde Bros. v. Bakery &

Confectionary Workers Union, 430 U.S. 243, 255, 97 S. Ct. 1067, 1074 (1977)

(holding that an arbitration clause survived the expiration of the CBA, even

though the agreement was silent as to survival). And of course, in Tampa Sheet

Metal, we concluded that a nearly identical clause extended beyond the expiration

date of the CBA. The clause is enforceable, the dispute was arbitrable, and the

arbitrator’s award is therefore enforceable. Moreover, because Law Fabrication

had notice and an opportunity to be heard, “[t]he fact that it did not appear and

participate in the arbitration proceedings before the Joint Board was of no legal

effect.” Tampa Sheet Metal, 786 F.2d at 1461.

      Law Fabrication next argues that a typo in the arbitration clause renders it

unenforceable. The clause says that the obligation to arbitrate is triggered when

                                          8
there is a deadlock in “negotiations for a renewal of this Agreement of [sic]

negotiations regarding a wage/fringe reopener.” It should have said that the

obligation is triggered when “negotiations for a renewal of this Agreement or

negotiations regarding a wage/fringe reopener.” Because the language read

literally is nonsensical, and because the intent of the parties is perfectly clear from

the face of the agreement, the clause is enforceable when there is a deadlock in

“negotiations for a renewal of this Agreement,” which was the case here.

      Law Fabrication next contends that the arbitration award should not be

enforced because Local 15 made an untimely submission to arbitration. But

matters of procedure, including the timeliness of the submission, are for the

arbitrator to decide in the first instance. Howsam v. Dean Witter Reynolds, 537
U.S. 79, 85, 123 S. Ct. 588, 592 (2002); Klay, 376 F.3d at 1109; Aluminum, Brick

& Glass Workers Int’l Union v. AAA Plumbing Pottery Corp., 991 F.2d 1545,

1550 (11th Cir. 1993) (“Once it is determined that the parties are obligated to

submit the subject matter of a dispute to arbitration, ‘procedural’ questions which

grow out of the dispute and bear on its final disposition should be left to the

arbitrator.”) (quoting John Wiley & Sons, Inc. v. Livingston, 376 U.S. 543, 557,

84 S. Ct. 909, 918 (1964)) (punctuation omitted). The arbitrator’s decisions

regarding procedural issues are entitled to deference. See Howsam, 537 U.S. at

                                           9
84, 123 S. Ct. at 592; Klay, 376 F.3d at 1109. Here, Law Fabrication submitted its

timeliness objection to the arbitrator, which implicitly rejected the argument when

it issued the award on September 15, 2005. Law Fabrication now simply seeks a

reexamination of that decision on the grounds of legal mistake. Because that

decision was for the arbitrator to make, Law Fabrication cannot escape

enforcement of the award on timeliness grounds. Klay, 376 F.3d at 1109.1

          Next, Law Fabrication contends that Local 15 had to obtain an order to

compel arbitration before proceeding to the NJAB. This argument conflicts with

our decision in Tampa Sheet Metal, where we enforced the arbitration award even

though the same contractual provision was involved and the union proceeded

directly to the NJAB. See Tampa Sheet Metal, 786 F.2d at 1460. It is also not

supported by the language of the agreement, which does not require an order to

compel arbitration, and instead tells parties to proceed directly to the NJAB.

          Finally, Law Fabrication argues that the dismissal of its prior declaratory

action had a preclusive effect on the instant action. Before Local 15 obtained the

award from the NJAB, Law Fabrication filed a preemptive action seeking a

declaration that it was not bound by any collective-bargaining agreement with



          1
              Law Fabrication has never argued that the enforcement suit is untimely, either in the district court or on
appeal.

                                                             10
Local 15. The district court dismissed the suit for lack of subject matter

jurisdiction, concluding that since there was no allegation that a CBA had been

violated, it had no jurisdiction under section 301. Law Fabrication, LLC v. Local

15 of the Sheet Metal Workers Int’l Assoc. Bd. of Trustees, AFL-CIO, 396 F.

Supp. 2d 1306, 1309 (M.D. Fla. 2005) (citing Textron Lycoming Reciprocating

Engine Div. v. United Automobile, Aerospace, and Agricultural Implement

Workers of America, 523 U.S. 653, 118 S. Ct. 1626 (1998)).

         Because Law Fabrication did not appeal that dismissal, we need not, and

expressly do not, decide whether the district court’s disposition of the prior action

was correct. For purposes of this action, it is clear that the prior dismissal had no

preclusive effect. Doctrines of claim and issue preclusion do not apply because no

judgment was rendered on the merits. See CSX Transp., Inc. v. Brotherhood of

Maintenance of Way Employees, 327 F.3d 1309, 1317 (11th Cir. 2003). And the

law of the case doctrine does not apply because, inter alia, it was a different case.

See Williams v. Morgan, 478 F.3d 1316, 1321 (11th Cir. 2007).2 Law

         2
           In any event, the district court’s determination that it had subject matter jurisdiction in the instant case was
in no way inconsistent with its earlier determination that the suit was not yet ripe. The dismissal relied on the fact
that no violation of the CBA had yet occurred or was alleged, such that the threshold requirement for section 301
jurisdiction was absent. See Law Fabrication, 396 F. Supp. 2d at 1309. W hen Local 15 brought its suit to enforce
the award, Local 15 did allege that Law Fabrication was violating the CBA: namely, that it was refusing to comply
with the arbitral award. See Sheet Metal W orkers’ Int’l Assoc., Local 15, AFL-CIO v. Law Fabrication, LLC, 459
F. Supp. 2d 1236, 1243 (M .D. Fla. 2006). The district court did not make inconsistent rulings: the underlying facts
changed, leading to a different jurisdictional result.
          Law Fabrication’s argument is especially puzzling because the district court’s taking of jurisdiction in the
instant case allowed Law Fabrication the opportunity to do what the prior dismissal had foreclosed: argue that the

                                                            11
Fabrication’s other arguments against enforcement of the arbitral award are

equally without merit.

         Law Fabrication levels the same arguments against the district court’s

resolution of its suit to vacate the award, removed from state court. That case was

properly removed to federal court under the doctrine of complete preemption,

because the state law claims all depended on the interpretation of the CBA. See

Lingle v. Norge Div. of Magic Chef, Inc., 486 U.S. 399, 405-06, 108 S. Ct. 1877,

1881 (1988) (complete preemption under section 301 where “the resolution of a

state-law claim depends upon the meaning of a collective-bargaining agreement”).

We affirm the resolution of that action, for the same reasons we decide that the

arbitration award should be enforced.

         Law Fabrication also appeals the district court’s award of contractual

attorney’s fees. We review the district court’s interpretation of the contract de

novo. Natco, L.P. v. Moran Towing of Florida, Inc., 267 F.3d 1190, 1193 (11th

Cir. 2001). We then review the district court’s assessment of attorney’s fees for

abuse of discretion. Id. at 1196.

         The agreement plainly requires Law Fabrication to reimburse Local 15 for


CBA was invalid (this time as a defense to enforcement of the arbitral award). See Textron Lycoming, 523 U.S. at
658, 118 S. Ct. at 629 (noting that party may assert contract invalidity as defense in action to enforce contract under
section 301). W e emphasize, again, that the jurisdictional issue presented in the first case is not before us, as that
dismissal was not appealed. W e hold simply that the prior dismissal had no preclusive effect on the instant action.

                                                          12
attorney’s fees incurred in enforcing the NJAB’s decision. It states: “In the event

of non-compliance within thirty (30) calendar days following the mailing of a

decision of a Local Joint Executive Board, Panel or the National Joint Adjustment

Board, a local party may enforce the award by any means including proceedings in

a court of competent jurisdiction in accord with applicable state and federal law.

If the party seeking to enforce the award prevails in litigation, such party shall be

entitled to its costs and attorney’s fees in addition to such other relief as is directed

by the courts.” This clause specifically applies to actions brought to enforce

decisions by the “National Joint Adjustment Board.” The contract therefore

provides for contractual attorney’s fees under the facts of this case.

      Nor has Law Fabrication shown that the district court abused its discretion

in setting the amount of attorney’s fees. Law Fabrication simply asserts, in a

general way, that the fees were not properly documented, without providing any

specific reasons why the district court erred. Such an argument is plainly

insufficient to show an abuse of discretion. See Norman v. Housing Auth. of

Montgomery, 836 F.2d 1292, 1301 (11th Cir. 1988).

      Law Fabrication’s only cogent objection to the award is that it included time

spent litigating the attorney’s fee issue: so-called “fees on fees.” We decline to

interpret the contractual attorney’s fee provision as excluding this category of

                                           13
expenses. The provision is broad, and contains no such limitation. Moreover,

excluding such fees would effectively require Local 15 to bear part of the cost of

enforcing the arbitration award: namely, the cost of obtaining fees. See AFGE,

Local 3882 v. Federal Labor Relations Auth., 994 F.2d 20, 23 (D.C. Cir. 1993)

(noting that if fees on fees are not included, parties entitled to attorney’s fees

“might then have to fund part of their attorneys’ uncompensated labor”); see also

Prandini v. National Tea Co., 585 F.2d 47, 53 (3d Cir. 1978) (“If an attorney is

required to expend time litigating his fee claim, yet may not be compensated for

that time, the attorney’s effective rate for all the hours expended on the case will

be correspondingly decreased.”). Requiring Local 15 to bear that cost would

conflict with the clear purpose of the attorney’s fee provision, which is to shift

fees incurred in enforcing an award to the recalcitrant party: here, Law

Fabrication.

      Indeed, federal statutory fee-shifting provisions ordinarily authorize fees on

fees. See, e.g., Comm’r v. Jean, 496 U.S. 154, 162, 110 S. Ct. 2316, 2321 (1990)

(collecting cases); Thompson v. Pharmacy Corp. of America, Inc., 334 F.3d 1242,

1245 (11th Cir. 2003) (section 1988). We see no reason to interpret this

contractual fee-shifting provision any differently. All of Law Fabrication’s cases

refusing to award fees on fees arose under Florida statutory fee-shifting

                                           14
provisions, which sometimes disallow such fees. See, e.g., McMahan v. Toto, 311
F.3d 1077, 1085 (11th Cir. 2002); State Farm Fire & Cas. Co. v. Palma, 629 So. 2d
830 (Fla. 1993). As this is a section 301 suit arising under federal law, see Textile

Workers Union of America v. Lincoln Mills of Alabama, 353 U.S. 448, 456, 77 S.

Ct. 912, 918 (1957), those cases are inapposite. Accordingly, the district court did

not abuse its discretion in refusing to exclude fees on fees as a categorical matter.

      In sum, under standard principles of labor dispute arbitration, the NJAB’s

award must be enforced. In addition, Local 15 is entitled to the award of

attorney’s fees. As to all of the consolidated cases, the district court is

AFFIRMED.




                                           15